                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CHRISTOPHER ANTHONY WORCESTER,

       Petitioner,
v.                                                       Case No. 19-13801

ANDREA ELIZABETH GRIEB,

       Respondent.
                                               /

        ORDER STRIKING FILINGS, DIRECTING THE CLERK OF COURT TO
               RETURN TRAVEL DOCUMENTS AND BOND, AND
                  DISMISSING PETITION WITH PREJUDICE

       On March 2, 2020, the court held a continuation of the hearing for the petition to

compel the return of a minor child to the United Kingdom under the Hauge Convention

International Child Abduction Act. At the hearing, Petitioner informed the court that he

wished to voluntarily dismiss the case in order to pursue mediation in state court.

Because Respondent filed a response to the petition, Petitioner must obtain either a

stipulation or court order to voluntarily dismiss the case. Fed. R. Civ. P. 41(a)(2).

       The parties placed their agreed-upon terms of dismissal on the record at the

hearing, including that dismissal would be with prejudice. The court questioned

Petitioner regarding his intention to voluntarily dismissed the case, and Petitioner

confirmed under oath that he agreed to dismissal with prejudice. Petitioner further

testified that he understood that dismissal with prejudice means that he cannot refile the

instant petition, even if mediation in state court ultimately proves unsuccessful. Based

on the representations of the parties under oath at the hearing, the court will dismiss the

petition with prejudice.
       At the hearing, the parties also discussed the need to strike several filings from

the record because they contain personally identifying or sensitive information. The

court agreed that such filings should be stricken and asked for the parties’ guidance

regarding which filings to strike. After the hearing, the parties conferred and

Respondent’s counsel provided the court with a list of documents to strike. Based on

this submission, the court will strike the documents listed below from the record before

dismissing the case.

       Finally, the court will direct the Clerk of Court to return all of the travel documents

deposited by Respondent pursuant to the court’s temporary restraining order entered

January 2, 2020. The court will also direct the Clerk of Court to return Petitioner’s

$1,000 bonded, which he posted to secure the temporary restraining order. Accordingly,

       IT IS ORDERED that the following filings are STRICKEN from the record:

          •   Petitioner’s Complaint / Petition and all exhibits (ECF No. 1, 1-1, 1-2, 1-3,
              1-4, 1-5);
          •   Petitioner’s Motion and Brief for an Emergency Order and all exhibits
              (ECF No. 3, 3-1, 3-2);
          •   Court’s Opinion and Order Denying Ex Parte Motion for Preliminary
              Injunction (ECF No. 6);
          •   Temporary Restraining Order (ECF No. 7);
          •   Petitioner’s Hearing Summary / Supplemental Brief (ECF No. 17);
          •   Petitioner's Witness and Exhibit List (ECF No. 18);
          •   Respondent’s Brief in Opposition to Petitioner’s Motion to Adjourn and all
              exhibits (ECF No. 21, 21-1).

       IT IS FURTHER ORDERED that the Clerk of Court RETURN all of Respondent’s

deposited travel documents to Respondent and the $1,000 bond to Petitioner.




                                              2
           Finally, IT IS ORDERED that the petition is DISMISSED WITH PREJUDICE.

                                                           s/Robert H. Cleland        /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE

Dated: March 25, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 25, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-13801.WORCESTER.dismissal.HEK.docx




                                                                     3
